Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        
                                                  Remarks
This Office Action fully acknowledges Applicant’s remarks filed on November 15th, 2022.  Claims 1-4, 6-11, 13-17, 19, and 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15th, 2022 has been entered.
 





Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Further, herein, figure 2 shows a schematic diagram (a general schematic also providing a lack of relative spatial construction of the elements to make up the whole sought inventive device) wherein the elements are disparately located within a general housing and lack basic connections to afford functionality and integration among the diagrammed elements.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed circuitry, and its arrangement(s) and connections for its functionalities is not shown herein.  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings generally show a “housing” as well overall naming to the figure in its entirety as a Viral Load Monitoring Device 100, as well as individual items such as a reservoir, pump, and controller elelments.

The claimed circuitry, and its arrangement(s) and connections for its functionalities is not shown herein.  This can be seen in figure 2 wherein the pump and reservoir are not linked to one another (as would be necessary for cls. 6, 13, 19, for example), nor are the power supply, wireless communication device, and controller/remote controller to allow for the cooperative functionality claimed throughout with respect to realizing “circuitry configured to…” accomplish those functions recited throughout the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 15, and 16, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Seo et al. (“Rapid detection of COVID-19 Causative Virus…”, ACS Nano Vol. 14, April 15th, 2020, pages 5135-5142), hereafter Seo.
With regard to claims 1-3, 9-11, and 16, Seo discloses apparatuses and methods wherein the device comprises a biosensor including at least one field-effect transistor along a length of an apparatus (i.e. the table/lab bench the device is supported on), the at least one FET having one or more capture proteins conjugated thereto and configured to bind a virus in the sewage wastewater, and a fluidic channel arranged above the at least one field-effect transistor and along a length of the apparatus as claimed (see the channel formed by the boundaries of the inner walls of the opposing electrodes [source/drain] and area above the graphene layer, fig. 1, for example).  Further, as in cls. 1, 9, and 16 Seo disclose in the device and methods of operations thereof processing circuitry configured to apply a gate voltage as claimed, measure a conductance across each of the at least one FETs, compare the measured conductance across each of the at least one FETs, and transmit (cl. 7), to a computing device (see fig. 1, right-hand side, for example) when the comparison indicates that the measured conductance satisfies the threshold conductance, information indicating a presence of the virus in the effluent  page 5139-5140, figs. 1, 3-6, for example). 
 Examiner notes that the recitation throughout the claims (both apparatus and method claims) to “sewage wastewater” is drawn to an intended application not afforded patentable weight.  For example, with respect to the device and method independent claims 1 and 16, the device/method does not positively include sewage wastewater and Seo remains to disclose likewise capture proteins configured to bind a virus (and more particularly with SARS-CoV-2 spike antibodies) in sewage wastewater in as much as claimed, wherein Applicant likewise discloses capture proteins such as SARS-CoV-2 spike antibodies.  There is no distinction between the capture proteins of the prior art and that of Applicant wherein it is said that such commensurate one or more capture proteins in Seo are fully capable of binding a virus (e.g. covid) in sewage wastewater.  Further, the fluidic channel of Seo is fully capable of receiving a fluid of a sewage wastewater.  The remaining dependent claims incur the same recitation to intended application therewith, wherein sewage wastewater is not a positively claimed element of the remaining claims to the device/method.
Additionally, the recitation of claim 4 is drawn to a process recitation not afforded patentable weight within a device claim (herein, a system).
As in claim 9, the apparatus is drawn to processing circuitry, and sewage wastewater is not a positive element of the apparatus.
With regards to claims 2, 3, 10, 11, and 16, Seo discloses that the at least one FET is a graphene FET and the one or more capture proteins are SARS-CoV-2 spike antibodies (abstract, for example).  With regard to claims 4, 8, and 15, the recitations are drawn to process recitations not afforded patentable weight in a device claim and the device of Seo is structured and arranged commensurately as claimed wherein it is thus said to be fully capable of such processes in as much as required herein (further noting that the virus is not a positively claimed structural element of the device and is drawn to an intended workpiece, wherein Seo commensurately discloses the positively claimed one or more capture proteins, and further as in SARS-CoV-2 spike antibodies).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Xu et al. (US 2019/0178837), hereafter Xu.
Seo has been discussed above.
Seo does not specifically disclose a reservoir containing buffer and providing, via a pump and by way of the processing circuitry, the buffer solution to the fluidic channel when the comparison indicates that the measured conductance satisfies the threshold conductance, and wherein the buffer solution provides to reduce the amount of virus bound to the one or more capture proteins, as in cls. 6, 13, and 19.
Further, as in cl. 17, Seo does not specifically disclose flowing the fluid over the at least one graphene FET via the fluidic channel.
Xu discloses a sensing device and method of detecting binding affinities and binding kinetics between molecules, wherein the device incorporates multiple field-effect transistors with microfluidics and application circuitry (abstract).  Xu discloses providing buffer to the combined microfluidic/FET sensor (including functionalized graphene) apparatus by way of connected tubing (and implicitly providing a reservoir for the buffer, which is a liquid and necessitates a containment means), by way of an injection pump so as to refresh the sensor (wherein the buffer is exemplified as PBS for rinsing bound antigen) and thus allowing a flow-through arrangement for restoring the functionalized graphene and allowing for repeated, continual assessment of plural reaction kinetics and binding assays (pars. [0003,0045,0087,0113,0117], figs. 1-5, for example).  Xu also discloses flowing the sample fluid over the fluidic channel and the FETs by an injection pump (par. [0088], for example).
It would have been obvious to one of ordinary skill in the art to modify Seo to include a reservoir and pump configured to provide buffer solution when the comparison provides that the threshold has been satisfied and until the measured conductance does not satisfy the threshold such as taught by Xu and recognized by Seo in order to provide an active and controllable means for selectively restoring the functionalized graphene surface so as to allow for allowing for repeated, continual assessment of plural reaction kinetics and binding assays, wherein it is recognized that a proper, additional assay should be conducted with a refreshed functionalized graphene surface so as to avoid interference from prior bound complexes thereon.

Further, while Seo discloses a channel as discussed above and applies a gate voltage thereto in connection with the source/drain and electrodes located therewith the defined channel, it would have been obvious to one of ordinary skill in the art to flow fluid of the effluent over the at least one FET via the fluidic channel such as taught by Xu in order to allow for a flow-through arrangement that continually monitors a sample stream and allows for higher throughput in assaying samples for binding reactions present.
Further, while it has been discussed above that Seo provides at least one FET along a length of an apparatus, as best understood herein (see further the rejection of such language under 35 USC 112 b/2nd), it can be additionally seen through the disclosure of Xu and with an eye toward potential amendments or postulated intentions of Applicant’s  sought embodiment(s) for “…along a length of an apparatus,” that Xu provide an obvious modification wherein an additional apparatus by way of a microfluidics and fluid handling system is arranged along a length of the at least one FET in order to provide a flow-through system that enables continual assays to be conducted.
Additionally, Claim 17 recites a positive step of “fluid of a sewage wastewater flows over the at least one…” which provides a positive step given patentable weight, however, the human mucous solution as seen in Seo provides a fluid of a sewage wastewater. Examiner asserts that mucous in solution is clearly drawn to a waste product that may be found in sewage wastewater, and further, Applicant’s disclosure does not provide to particularly define the fluid of a sewage wastewater that precludes such from constituting a fluid of a sewage wastewater.


Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Passmore et al. (USPN 7,522,040), hereafter Passmore.
Seo has been discussed above.
Seo discloses transmitting results indicating the presence of the virus to a computing device, but does not specifically disclose transmitting wirelessly.
Passmore discloses remotely communicating nanostructured sensor devices (abstract).  Passmore discloses that the portable sensor incorporates a nanostructure sensor (i.e. FET device) coupled to a wireless transmitter for wirelessly transmitting data to a base station (abstract; lines 15-67, col. 1, figures, for example).
It would have been obvious to one of ordinary skill in the art to modify Seo to include processing circuitry for transmitting the results indicating presence of the virus wirelessly such as taught by Passmore so as to provide for ease of reporting results from a remote location and enabling further assays to take place while data may be analyzed by other clinicians.



Response to Arguments
Applicant's arguments filed November 15th, 2022 have been fully considered but they are not persuasive.

	With regards to the objection to the Drawings, Applicant asserts that under rule 37 CFR 1.83b, Applicant’s drawings are satisfactory.
	
Examiner maintains that figure 2 is schematic figure that does not provide proper, relative spatial construction to the sought inventive device, and also for those reasons discussed above in the body of the action under “Drawings,” such objection is maintained.
Additionally, Applicant’s general attesting to believe that the drawings of this application, viewed collectively, satisfy the requirements of 37 CFR 1.83b is insufficient and unpersuasive.


With regards to claims 1-4, 7-11, 15, and 16 are rejected under 35 USC 102a1 as being anticipated by Seo, Applicant traverses the rejection.
Examiner notes that the recitation throughout the claims (both apparatus and method claims) to “sewage wastewater” is drawn to an intended application not afforded patentable weight.  For example, with respect to the device and method independent claims 1 and 16, the device/method does not positively include sewage wastewater and Seo remains to disclose likewise capture proteins configured to bind a virus (and more particularly with SARS-CoV-2 spike antibodies) in sewage wastewater in as much as claimed, wherein Applicant likewise discloses capture proteins such as SARS-CoV-2 spike antibodies.  There is no distinction between the capture proteins of the prior art and that of Applicant wherein it is said that such commensurate one or more capture proteins in Seo are fully capable of binding a virus (e.g. covid) in sewage wastewater.  Further, the fluidic channel of Seo is fully capable of receiving a fluid of a sewage wastewater.  The remaining dependent claims incur the same recitation to intended application therewith, wherein sewage wastewater is not a positively claimed element of the remaining claims to the device/method.
Additionally, the recitation of claim 4 is drawn to a process recitation not afforded patentable weight within a device claim (herein, a system).
As in claim 9, the apparatus is drawn to processing circuitry, and sewage wastewater is not a positive element of the apparatus.
Additionally, Claim 17 (which is rejected under 35 USC 103 over Seo in view of Xu) recites a positive step of “fluid of a sewage wastewater flows over the at least one…” which provides a positive step given patentable weight, however, the human mucous solution as seen in Seo provides a fluid of a sewage wastewater. Examiner asserts that mucous in solution is clearly drawn to a waste product that may be found in sewage wastewater, and further, Applicant’s disclosure does not provide to particularly define the fluid of a sewage wastewater that precludes such from constituting a fluid of a sewage wastewater.

As there are no such deficiencies in Seo with respect to the independent claims 1, 9, and 16, the remaining dependent claims are maintain rejected over the additionally-cited prior art for the reasons discussed above in the body of the action.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798